Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. USA TECHNOLOGIES, INC. 2007-A STOCK COMPENSATION PLAN 1. Purpose . The purpose of the USA Technologies, Inc. 2007-A Stock Compensation Plan is to provide an incentive to Employees, Consultants and Directors of the Company who are in a position to contribute materially to the long-term success of the Company, to increase their interest in the Companys welfare, and to aid in gaining the services of Employees, Consultants and Directors of outstanding ability who will contribute to the Companys success. 2. Definitions . 2.1. "Award" means an award of Stock under the Plan. 2.2. "Board" means the Board of Directors of USA Technologies, Inc. 2.3. "Code" means the Internal Revenue Code of 1986, as amended. Reference to a specific section of the Code shall include any successor to such section. 2.4. "Committee" means the committee designated by the Board to administer the Plan under Section 4. 2.5. "Common Stock" means USA common stock, no par value per share, or such other class or kind of shares of capital stock or other securities as may result from the application of Section 7 hereof. 2.6. "Company" means USA and any successor thereof. 2.7. "Consultant" means a consultant retained to provide bona fide services to, and who is not an employee of USA. 2.8. "Director" means each director of USA who is not an employee of USA. 2.9. "Employee" means an officer or employee of the Company including a director who is such an employee. 2.10. "Fair Market Value" means, on any given date, the mean between the high and low prices of actual sales of Common Stock on the principal national securities exchange on which the
